DETAILED ACTION
	Applicant’s response of April 21, 2022 has been fully considered.  Claim 1 is amended and claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 5, in line 14 of claim 1 and lines 2 and 3 of claim 5, the claims refer to “the rubber composition,” but it is not clear if this is the rubber composition for an innerliner or the tie rubber composition.  For the purpose of further examination, the recitation will be interpreted to refer to the rubber composition for an innerliner.
	Regarding claims 3, 4, and 6, these claims each recite “a rubber composition for a tie rubber constituting the tie rubber.”  With the current amendment to claim 1, this recitation becomes unclear and somewhat circuitous.  For the purpose of further examination, this phrase will be treated as simply “the tie rubber composition.”
	Regarding claim 2, this claim depends from a rejected claim and includes all of the limitations thereof.  Therefore, it is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2009/0197995) in view of Soeda et al. (US 2008/0314491) and Miyazaki (US 2014/0116594).
Regarding claim 1, Tracey et al. teaches a pneumatic tire (¶196-197) comprising an innerliner (¶195) comprising a rubber composition comprising 100 parts by weight of a brominated butyl rubber, 60 parts by weight of N660 carbon black, 11 parts by weight of total resin (Struktol 40MS and SP-1068), and 1 part by weight of zinc oxide (Kadox 911) (Table 4, Compounds 1-6; Table 3).  Carbon black N660 has a nitrogen adsorption specific surface area of 35 m2/g (see, ¶74 in US 2014/0116594 to Miyazaki).  
Tracey et al. does not teach that the pneumatic tire has a tie rubber layer made of a composition comprising a diene rubber selected from a natural rubber, an isoprene rubber, a butadiene rubber, or a styrene-butadiene rubber.  However, Soeda et al. teaches that in pneumatic tires, it is common to add a buffer layer between the carcass layer and the innerliner layer and that this layer is known as the tie layer (a tie rubber) (¶3).  Soeda et al. additionally teaches that the tie layer is comprised of epoxidized natural rubber, natural rubber, and a mixture of tackifiers (¶16).  Tracey et al. and Soeda et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions useful as parts of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a tie rubber layer, as taught by Soeda et al., to the tire, as taught by Tracey et al., and would have been motivated to do so in order to prevent tire cord strike-through, a condition wherein the reinforcing tire cord penetrates the innerliner layer (¶3).
Tracey et al. does not teach that the total weight of the resin is from 1 to 10 parts by mass.  However, Miyazaki teaches an inner liner for a tire made of a rubber composition (Abstract) comprising a halogenated butyl rubber (¶15) and from 1 to 20 parts by mass, preferably 2 to 8 parts by mass, of resin (¶45).  Tracey et al. and Miyazaki are analogous art because they are from the same field of endeavor, namely that of rubber compositions containing halogenated butyl rubber and resin and used for inner liners in pneumatic tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 1 to 20 parts by mass, preferably 2 to 8 parts by mass, of resin, as taught by Miyazaki, in the composition, as taught by Tracey et al., and would have been motivated to do so in order to improve the air barrier properties of the inner liner (¶45).
Tracey et al. does not teach that the rubber composition has a dynamic storage modulus at -45° C of not greater than 600 Mpa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a dynamic storage modulus at -45° C of not greater than 600 Mpa, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 2, Tracey et al., Soeda et al., and Miyazaki teach the pneumatic tire of claim 1 as set forth above.  Tracey et al. does not teach that the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e., the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 3, 4 and 6, Tracey et al., Soeda et al., and Miyazaki teach the pneumatic tire of claim 1 as set forth above.  These references do not teach that a ratio HST/HSIL of a rubber hardness HST of the tie rubber composition to a rubber hardness HSIL of the rubber composition for an innerliner is from not less than 1.1 to not more than 1.13.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e., a ratio HST/HSIL of a rubber hardness HST of the tie rubber composition to a rubber hardness HSIL of the rubber composition for an innerliner is from not less than 1.1 to not more than 1.13, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 5, Tracey et al. does not teach that the zinc oxide is present in from 0.1 to 0.8 parts by mass.  However, Miyazaki teaches that the rubber composition for the inner liner comprises from 0.8 to 2.9 parts by mass of zinc oxide (¶47).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use 0.8 parts by mass of zinc oxide, as taught by Miyazaki, in the composition, as taught by Tracey et al., and would have been motivated to do so to promote crosslinking in the isoprene units of the butyl rubber, thereby enhancing good handling stability and providing good fuel economy (¶47, 98).  

Response to Arguments
Applicant’s arguments, see page 5, filed April 21, 2022, with respect to the rejection of claims 1-6 under 35 U.S.C. 103 over Tracey et al. (US 2009/0197995) in view of Keung et al. (US 2013/0087263) and Miyazaki (US 2014/0116594) have been fully considered and are persuasive.  Specifically the argument pertaining to the composition of the tie rubber layer in Keung et al. is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Tracey et al. (US 2009/0197995) in view of Soeda et al. (US 2008/0314491) and Miyazaki (US 2014/0116594).
	In response to the argument presented with regard to claim 2, applicant states that Comparative Examples 1, 2, and 4 of the present application are reasonably within what the Office alleges results from the prior art, but each of these examples includes a number of cycles which is significantly less than and outside of the claimed range.  This argument is unpersuasive.  The position of the Office regarding this property is not that all possible compositions suggested by the prior will possess this property, but that those compositions taught by the prior art which also meet the claimed limitations will possess the claimed property.  The position of the Office is that the property would naturally arise and be achieved by a composition with all the claimed ingredients.  Therefore, the fact that the comparative examples are reasonably within what allegedly results from the prior art but do not possess the claimed property is not a persuasive argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767